EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in interviews with Lisa Lint on February 25, 2022 and March 1, 2022.  The application has been amended as follows: 

In the claims

Cancelled claims 21-24.

Replaced claims 25-27 with the following:

25. 	A method of producing a fiber reinforced resin molding material comprising a matrix resin and a reinforcing fiber mat obtained by cutting the separated fiber bundle obtained by the production method according to claim 15 in a direction crossing the separated fiber bundle and spraying the cut fiber bundles, the method comprising steps [Y]-[Z]:
[Y] a matting step of obtaining a reinforcing fiber mat by cutting the separated fiber bundle in a direction crossing the separated fiber bundle and spraying the cut fiber bundles of the reinforcing fiber mat; and 3 
EAST\188326622.1[Z] a resin impregnation step of impregnating a matrix resin into the reinforcing fiber mat.

26.	The method according to claim 25, wherein the separated fiber bundle in the step [Y] is obtained by once winding the separated fiber bundle obtained in claim 15 and then unwinding.  

27. 	The method according to claim 25, wherein at least the steps [Y] to [Z] are carried out continuously in a single process.

Allowable Subject Matter
Claims 15-18, 20, and 25-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the combinations of Huang (US 20110140299) in view of Hogg (US 20060073311) and Huang (US 20110140299) in view of Allaire (US 5,177,039) represent the most pertinent combinations of references pertinent to the claims.  No reasonable teaching or rationale was located in the references for further cutting the not-separated-processed part along the lengthwise direction of the fiber bundle.
This decision is consistent with the Written Opinion of the International Searching Authority for PCT/JP2017/020916 which found the claims to be novel and to have an inventive step.  See the translation present in the instant application with a December 14, 2018 entry date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742